DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, 11, 13-17 and new claims 21-22 are rejected under 35 U.S.C, 103 as being unpatentable over Costantini et al (FR 2744719, necessitated by Amendment) in view of Fache et al (WO 030099755) or Hajime (JP 2008189588), both cited in the previous Office Action.
Costantini teaches a method of making cyclohexanone, which includes a step of contacting 46.2 g of cyclohexane, 5.2 g. Cr Silicalite (0.2 mmol Cr) and a solution containing 2.21 g of cyclohexyl 
Costantini discloses that Chromium Silicalite can be replaced with Cerium one. In addition, the reference teaches that Silicone Oxide along with a metal can be used, meeting the corresponding limitations of claims 1 and 15-17. 
In reference to claims 21 and 22, Costantini teaches a removal of water with a gas can be carried out for example by circulation of nitrogen and argon.
Although Costantini discloses Cerium as a possible catalyst, the reference is silent regarding Cerium Oxide.
Fache discloses oxidation 22.2 g of cyclohexane (meeting limitations of claim 2) at the presence of 27.3 g of acetic acid, 0.22 g of cyclohexanone (as initiator) and 1 g of catalyst (meeting limitations of claim 7), formed by an alumina impregnated with zirconium oxide and cerium oxide obtaining a reaction mixture containing cyclohexanol and cyclohexanone (meeting limitations of claim 3), (see Example 1 at page 8).
The catalyst can be obtained in situ by charging the compounds of zirconium and cerium and optionally other metals in the reaction medium. It can also be prepared extemporaneously by mixing the compounds above in the proportions necessary to obtain the molar ratios Zr / Ce and optionally the other metals.
Regarding corresponding limitation of claim 1, Fache discloses that it is advantageous to use an initiator compound of the oxidation reaction, initiators are often hydroperoxides, as per for example cyclohexyl hydroperoxide or tert-butyl hydroperoxide (see bottom of page 5}.

Note that pore size in zeolites normally is on Angstrom or nanometer level, meeting the limitations of claim li.
In reference to claims 15-17, Fache discloses porous metal oxides such as aluminum oxides, silicon oxides, activated carbons or graphites, zeolites, silicates, aluminophosphates, etc.
In reference to new claims 13-14 and 15, Fache discloses the catalyst may also comprise, as doping elements, other metal compounds selected from the group Sc, Y, etc.
Note that Fache fails to teach 60% or more cerium oxide content in his Examples.
However, it would have been obvious to a person of ordinary skills in the art to use the ratio above, since Fache's reference dearly teach that Zr / Ce ratio between 1 / 0.00001 and 1/100, 
Hajime teaches a method for producing a cyclohexanone and cyclohexanol with excellent selectivity and good conversion by oxidizing cyclohexane using cerium claimed oxide -based catalyst on lanthanum oxide containing alumina carrier (see Examples 1 and 2 and Reference Examples 1-4).
Thus, it would have been obvious to a person of ordinary skills in the art to use cerium oxide –based catalyst, since it provides an excellent selectivity and good conversion in oxidizing cycloalkanes.

Response to Arguments

Applicant’s arguments with respect to claim 1-3, 7, 11, 13-17 and 21-22have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765